UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 July 16, 2007(July16, 2007) Date of Report (Date of earliest event reported) VINEYARD NATIONAL BANCORP (Exact name of registrant as specified in its charter) California 000-20862 33-0309110 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1260 Corona Pointe Court, Corona, California 92879 (Address of principal executive offices) (Zip Code) (951)271-4232 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (c) Appointment of a Principal Officer On July 16, 2007,Vineyard National Bancorp (the "Company")announced theappointment ofLucilio Couto to the position ofSenior Vice President and ChiefRisk Officer of the Company andits operating subsidiary, Vineyard Bank, N.A.(the "Bank"). For the past 16 years, Mr.Coutohas held the position ofSenior Risk Management Examiner for the Federal Deposit Insurance Corporation ("FDIC"). He has extensiveexperiencein risk management, regulatory compliance, credit analysisand financial statement analysis. In addition, he has provided supervisory and training experience at the FDIC.Mr.Couto is38 years old. Mr.Couto's employment with theCompany commenced on July 16, 2007.As Senior Vice President and ChiefRisk Officer of the Company,Mr.Coutowill receiveabase salaryof $150,000 per annum, and upon employment,hewas granted2,500 shares of the Company's restricted stock, which cliff vest after four years of employment. In addition,Mr.Coutowillbe eligible for an annualmanagement incentive.Such incentiveis at the discretion of the Company's Board of Directors. There are no family relationships betweenMr.Couto and directors or executive officers of the Company, and Mr.Couto has not had any material interest in any transactions of the Company. In conjunction withhis new role at the Company,Mr. Couto will receive aone year change of control agreementwith the Company, a form of which is attached hereto as Exhibit 10.1. Item 9.01. Financial Statements and Exhibits (a) Not applicable (b) Not applicable (c)
